Citation Nr: 1208531	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-27 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from May 1969 to January 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of VA's special claims processing unit located at the RO in Cleveland, Ohio.  Original jurisdiction over the claims file is retained at the RO in Houston, Texas.

The Board notes that the Veteran perfected an appeal regarding the denial of service connection for onychomycosis; however that appeal became moot in light of the RO's decision in August 2011 to grant service connection for onychomycosis, which was the complete benefit claimed in the appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran did not sustain erectile dysfunction in service.

4.  Symptoms of erectile dysfunction were not chronic in service.

5.  Symptoms of erectile dysfunction have not been continuous since service separation.

6.  The Veteran's current erectile dysfunction is not related to service.

7.  The Veteran's current erectile dysfunction is not caused by or permanently worsened in severity by any service-connected disability.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by service, and is not caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a February 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate service connection for erectile dysfunction, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, and the Veteran's written assertions regarding his claim.  Regarding specific treatment records, the Veteran identified treatment by a private physician, L.L.W., M.D.; he provided the RO with authorization to obtain those records; and the RO requested and obtained pertinent records from L.L.W. in March 2007.  

In addition, the Veteran was afforded two VA examinations as to diagnosis of erectile dysfunction and to obtain nexus opinions.  When viewed as a whole, the Board finds that the Veteran has been provided an adequate examination, and adequate opinion evidence has been obtained.  In so finding, the Board notes that each examination was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Opinions were obtained as to incurrence and aggravation of erectile dysfunction, and the supporting rationales were provided and were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

As will be discussed in more detail below, the Board attaches greatest weight to a July 2011 VA opinion.  The Board acknowledges that the July 2011 examiner was not provided the Veteran's claims file for review in conjunction with his opinion; however, the Board also finds that this did not affect the adequacy of the opinion.  As will be discussed in more detail below, the questions of secondary causation or aggravation of erectile dysfunction by the Veteran's service-connected diabetes mellitus hinge on the time of onset of each disorder.  In this case, the July 2011 VA examiner obtained this information from the Veteran during the examination.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).  The Veteran was capable of informing the examiner of the contents of his lay statement.  The information provided to the examiner is consistent with the record as contained in the claims file.  VAOPGCPREC 20-95 (interpreting that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).   There is no reason to believe that any of the information in the claims file is factually inaccurate or would have changed the July 2011 examiner's opinion had he been able to review it. 

The Veteran has suggested that the July 2011 opinion was obtained to support a predetermined outcome, and because the prior September 2007 examination had produced a positive nexus opinion; however, the Board is satisfied that this is not the case.  The September 2007 opinion suffered from several deficiencies in that it was based on an inaccurate factual premise; no rationale was provided; and the opinion did not address possible secondary aggravation of erectile dysfunction by the service-connected diabetes mellitus.  As such, the Board finds that obtaining a second opinion was appropriate in this case, and was a proper exercise of the duty to assist.  

Finally, the Board has considered whether the RO's grant of service connection for ischemic heart disease raises the necessity for an opinion regarding a relationship between erectile dysfunction and that disorder; however, there is no indication that there may be such a relationship.  

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).  

Notably, the Veteran's hypertensive medications have been discussed as playing a possible role in the erectile dysfunction; however, the Veteran's hypertension has not been causally linked to the ischemic heart disease.  In this case, there is no indication that erectile dysfunction may be associated with a service-connected disability, and hence, a remand for an additional opinion is not necessary.

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Here, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend that, he engaged in combat with the enemy, or that his claimed erectile dysfunction is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection for Erectile Dysfunction

The Veteran contends that he has erectile dysfunction, and that this disorder is related to his service-connected diabetes mellitus.  He contends that erectile dysfunction began decades after service around 1994, though he did not consult the doctor until 2002.  He suggests that he had diabetes mellitus long before it was diagnosed, so believes the diabetes caused the erectile dysfunction.

After review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's erectile dysfunction was not incurred in or aggravated by service, and that incurrence or aggravation of erectile dysfunction is not proximately due to or a result of any service-connected disability.  The Board finds that the Veteran did not sustain erectile dysfunction in service and that symptoms of erectile dysfunction were not chronic in service.  The Veteran does not contend that he experienced symptoms of erectile dysfunction in service; instead, he contends that erectile dysfunction began years after service in about 1994.  Consistent with this finding, the service treatment records reveal no treatment for or complaint of erectile dysfunction and pertinently normal clinical findings on the report of examination at service separation.  

The Board next finds that symptoms of erectile dysfunction have not been continuous since service separation.  The Veteran contends that he began to experience symptoms of erectile dysfunction in 1994 or 1995.  The first evidence of treatment for erectile dysfunction appears in November 2002 when the Veteran was prescribed Viagra by his private physician.  In March 2003, the Veteran was evaluated and given a diagnosis of erectile dysfunction.  The Veteran asserts that he experienced symptoms for several years before seeking treatment, due to embarrassment about the problem.  Thus, even assuming onset of symptoms in 1994, this is still more than 20 years after service separation in 1972.  

The Board finds that the weight of the evidence demonstrates that the Veteran's current erectile dysfunction is not related to service.  The Veteran does not contend that there is a direct relationship between service and the onset of erectile dysfunction.  While he has noted his exposure to Agent Orange in Vietnam, it is important to note that there is no presumption of service connection for erectile dysfunction due to Agent Orange exposure.  There is no competent opinion evidence purporting to relate erectile dysfunction to Agent Orange exposure.  To the extent the Veteran believes there is such a relationship, he has not shown or asserted such competence as is required to establish the etiology of erectile dysfunction.  While he is competent to describe the symptoms that he experiences at any time, establishing the etiology of a disorder such as erectile dysfunction requires more than simple observation, but requires some medical knowledge.  

In any event, the Veteran's principal contention is that erectile dysfunction is related to his service-connected diabetes mellitus.  The Board further finds that the weight of the evidence demonstrates that the Veteran's current erectile dysfunction is not related to, that is, is not caused or aggravated by, any service-connected disability.  The Veteran is service connected for diabetes mellitus (with onychomycosis of the feet) and coronary artery disease.  

There are two clinical opinions regarding the etiology of erectile dysfunction.  The Veteran was afforded a VA examination in September 2007.  The examiner noted that the Veteran "has experienced erectile dysfunction since May of 2002."  As noted above, this is factually incorrect, as 2002 is the date the Veteran reported that he first sought treatment for erectile dysfunction, not the date of onset of the disorder.  The Veteran has reported and contended as part of this claim that he first experienced erectile dysfunction in about 1994.  Regarding possible causes for erectile dysfunction, the examiner in September 2007 mentioned (service-connected) diabetes mellitus, (non-service-connected) hypertension, and a (non-service-connected) urinary tract infection in 1988, which was treated with an antibiotic; however, notwithstanding the other possible etiologies listed, the September 2007 examiner opined that erectile dysfunction is as likely as not the result of diabetes mellitus. 

The Veteran was afforded another VA examination in July 2011.  That examiner more accurately identified the date of onset of erectile dysfunction as 1995, information which reportedly came from interviewing the Veteran.  The Board notes that this is consistent with written argument provided by the Veteran to VA.  In correspondence provided with the VA Form 9, the Veteran identified the date of onset as "around 1994."  He attributed the delay in seeking medical attention to "misplaced embarrassment and shame."  The July 2011 VA examiner opined that the Veteran's erectile dysfunction is not due to and was not aggravated above the normal progression by diabetes mellitus.  This opinion was based on the accurate fact of onset of erectile dysfunction in about 1995, coupled with the onset of diabetes mellitus in 2003, well after erectile dysfunction.  The examiner acknowledged that the Veteran had been taking Finasteride to treat benign prostatic hypertrophy, but did not opine that this affected his erectile dysfunction.  See Kowalski, 19 Vet. App. 171 (the strength of a medical opinion that is based upon a history supplied by a veteran depends rather upon the accuracy of the facts asserted by the veteran).  

It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  Id.; see also 38 U.S.C. § 7104(d)(1).

In this case, the Board finds that the July 2011 VA opinion carries greater probative weight than does the September 2007 VA opinion for the reason that the September 2007 opinion is based on an inaccurate factual premise regarding the date of onset of symptoms of erectile dysfunction (incorrectly assumed to be 2002), and the July 2011 opinion is based on the correct information (onset of erectile dysfunction around 1994 or 1995) as provided by the Veteran.  In other words, the September 2007 opinion is of no probative value as it is shown to be based on incorrect facts that were determinative of the resulting secondary service connection opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The Board has considered whether there is any obvious error in the date of onset of diabetes mellitus found by the July 2011 examiner to be in 2003, but finds that this is consistent with the clinical records.  An April 2003 private clinical record reveals a diagnosis of "new onset" diabetes mellitus type II.  It was noted in that report that there was no prior history of diabetes mellitus.  

The Veteran does not contend that he was diagnosed with diabetes mellitus any earlier than 2003.  Rather, he contends that diabetes mellitus could have been active prior to this first diagnosis.  The Board finds that this assertion is essentially speculation, as the Veteran has not pointed to any earlier symptomatology or clinical findings that might have indicated an earlier onset of diabetes mellitus.  

Based on the evidence deemed most persuasive by the Board regarding the etiology of the erectile dysfunction, the Board finds that erectile dysfunction was not caused or aggravated by any service-connected disability, and service connection for 

erectile dysfunction is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for erectile dysfunction is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


